Citation Nr: 1018817	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  07-23 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD), anxiety and 
depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran had active duty from January 1963 to January 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  Jurisdiction over the Veteran's 
claim now lies with the Cleveland, Ohio RO.  It is noted in 
this regard that the Veteran has apparently relocated to 
South Carolina.  See April 2009 statement from Veteran 
showing an address in South Carolina.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC, for the development specified below.

The issue of entitlement to nonservice-connected pension has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).   Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.


REMAND

The Board notes that the Veteran initially filed a claim for 
service connection of PTSD.  The U.S. Court of Appeals for 
Veterans Claims (Court) recently held that a claim for 
service connection for PTSD may encompass claims for service 
connection of any mental disability that may reasonably be 
encompassed by several factors, including the claimant's 
description of the claim, the symptoms the claimant describes 
and the information the claimant submits or that the 
Secretary obtains in support of the claim.  Clemons v. 
Shinseki, 23 Vet. App. 1, 5 (2009).  The evidence of record 
shows diagnoses of PTSD and anxiety disorder, not otherwise 
specified.  The Veteran seeks compensation for the 
symptomatology associated therewith, as well as for 
depression.  See May 2010 "Motion for Remand."  
Accordingly, the claim has been recharacterized as stated 
above.

The Veteran claims that he has PTSD as a result of his 
service.  Specifically, he has stated that he has PTSD as a 
result of stressors he endured during his duty in Korea, to 
include the following: 1) being frightened of North Korean 
attack while performing guard duty on the DMZ when the North 
Korean's would fire their machine guns; 2) witnessing bodies 
and body parts from a land mine incident during a skirmish on 
Nightmare Ridge around the time of the assassination of 
President Kennedy; 3) being subjected to machine gun fire 
with only blank ammunition to use in defense; and 4) being 
taunted by the North Koreans over a loud speaker while 
stationed at the DMZ.  See May 2006 Statement in Support of 
Claim for Service Connection for PTSD ("stressor 
statement").  

In April 2009 the Veteran submitted another stressor 
statement.  In this statement he described an incident that 
occurred on or around November 20, 1963.  He related in this 
statement that following receipt of word that President 
Kennedy had been assassinated he was ordered to convoy to 
Nightmare Ridge that same day.  He stated that during this 
convoy he witnessed the bodies and body parts of several 
soldiers killed after walking into a landmine field.  He 
related that during this episode he also experienced incoming 
machinegun fire and had only 3 rounds of blank ammunition to 
use in defense, as their goal was to only scare the North 
Koreans.  He related having experienced fear of death at this 
time.  

The Veteran's personnel records show that he served in Korea 
from June 1963 to July 1974 as a Cannoneer.  His DD Form 214 
shows that his Military Occupational Specialty (MOS) was 
Field Artillery Specialist.  His personnel records do not, 
however, show that he was awarded any combat decorations, 
such as the Combat Infantry Badge (CIB) or Purple Heart.  
Where VA determines that a Veteran did not engage in combat, 
the Veteran's lay testimony, by itself, will not be 
sufficient to establish the alleged stressor.  Instead, the 
record must contain service records or other independent 
credible evidence to corroborate the Veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

A review of the record discloses that there are potentially 
relevant VA medical records outstanding.  In this regard, the 
Board notes that the Veteran submitted an Authorization and 
Consent to Release Information to VA (VA Form 21-4142) dated 
in April 2009 pertaining to records from the Orangeburg 
County VA Clinic dated from 2004 to 2009.  It is noted in 
this regard that within the claims file there are records 
from this facility dated as late as September 2005.  VA 
records that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 
611 (1992).  VA has a duty to seek these records and 
associate them with the claims file.  38 C.F.R. § 3.159(c) 
(2009).

Lastly, the Board finds that the Veteran should be afforded a 
VA examination to address his claim.  A review of the 
Veteran's service treatment records discloses complaints of 
anxiety and diagnosis of an acute anxiety reaction.  See e.g. 
October 1965 Clinical Record Cover Sheet.  The Veteran has 
related that he has been "plagued" with mental problems for 
over 40 years, particularly dating back to service.  The 
Veteran is competent to relate his symptomatology.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  He is 
currently diagnosed as having PTSD and anxiety disorder not 
otherwise specified.  PTSD has not been clearly linked to his 
claimed stressors.  Because there is insufficient medical 
evidence to decide the claim on appeal and the low threshold 
of a suggestion of a nexus between the Veteran's claimed 
psychiatric disabilities and service has been met, 
particularly due to his claim of continuing symptomatology 
and the findings note in service, the Board finds that the 
Veteran should be afforded a VA examination to address his 
claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's up-to-
date VA medical records, particularly 
those dated from September 2005 to the 
present from the Orangeburg County VA 
Clinic and associate them with the claims 
folder.  Perform any and all follow-up as 
necessary, and document negative results.

2.  After the development directed above 
has been completed to the extent possible, 
schedule the Veteran for a VA examination 
by an appropriate medical professional to 
determine the nature and etiology of the 
Veteran's claimed psychiatric disorders, 
to include PTSD, anxiety and depression.  
All indicated tests and studies should be 
conducted.  

The claims file should be available for 
review by the examiner.  The examiner 
should obtain a complete, pertinent 
history from the Veteran and review the 
claims file in conjunction with the 
examination, giving particular attention 
to his lay assertions and the pertinent 
medical evidence.  The examiner should 
note that the claims file has been 
reviewed.

Based on a review of the record and 
examination of the Veteran, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (a 50 percent 
or better probability) that any diagnosed 
psychiatric disorder, to include PTSD, 
anxiety and depression is/are attributable 
to service and/or the findings noted in 
service.  With respect to PTSD, if this 
condition is diagnosed the examiner is 
asked to specifically address whether it 
is at least as likely as not that PTSD is 
attributable to the Veteran's claimed 
stressors, as outlined above.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
If the examiner is unable to reach an 
opinion without resort to speculation, he 
or she should explain the reason(s) for 
this inability and comment on whether any 
further tests, evidence or information 
would be useful in rendering an opinion.

3.  After the development requested above 
has been completed to the extent possible, 
review the record and readjudicate the 
claim on appeal.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
before this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

